Citation Nr: 9932051	
Decision Date: 11/12/99    Archive Date: 11/19/99

DOCKET NO.  98-07 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to compensation benefits for sterility 
pursuant to the criteria of 38 U.S.C.A. § 1151.  (West 1991 & 
Supp. 1999).

2.  Entitlement to compensation benefits for a rash on the 
back pursuant to the criteria of 38 U.S.C.A. § 1151.

3. Entitlement to compensation benefits for an ulcer pursuant 
to the criteria of 38 U.S.C.A. § 1151.  

4.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for a 
heart disorder.  

5.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for a 
lung disorder.  

6.  Entitlement to an initial evaluation in excess of 10 
percent for ulcer of the right forearm, status post split 
thickness skin graft due to nitrogen mustard accident.  





REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, Spouse


ATTORNEY FOR THE BOARD

G. A. Wasik, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1951 to 
February 1954.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeals of rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO).  By rating decision dated 
in September 1997, the RO granted service connection for 
ulcer of the right forearm with split thickness skin graft 
due to nitrogen mustard accident and evaluated the disability 
as 10 percent disabling.  The veteran has perfected an appeal 
with the initial disability evaluation assigned for the ulcer 
of the right forearm.  







In February 1999, the RO denied entitlement to compensation 
benefits pursuant to the criteria of 38 U.S.C. § 1151 for a 
back rash, hypertensive vascular disease, sterility, chronic 
obstructive pulmonary disease (claimed as asthma) and ulcer.  

The veteran has perfected an appeal with the RO's denial of 
compensation benefits for the above referenced disorders.  

The RO has adjudicated the issues on appeal on the basis of 
original claims.  The Board notes that service connection was 
denied, in pertinent part, for heart disease and hypertension 
and bronchial asthma by the RO in November 1986.  The veteran 
was informed of the November 1986 rating decision via 
correspondence dated in the same month.  The veteran 
submitted a notice of disagreement, in pertinent part, with 
the denials of service connection for heart disease with 
hypertension and bronchial asthma.  

In October 1987, the Board denied service connection for 
organic heart disease with hypertension.  Additionally, the 
Board determined the veteran abandoned his appeal regarding 
the bronchial asthma claim on his substantive appeal received 
in March 1987.  The November 1986 rating decision wherein the 
RO denied service connection for bronchial asthma became 
final in November 1987.  The Board notes that reliance upon a 
new etiological theory is insufficient to transform a claim 
which has been previously denied into a separate and 
distinct, or new, claim. See Ashford v. Brown, 10 Vet. App. 
120 (1999).

In accordance with the United States Court of Appeals for 
Veterans Claims (hereinafter, "the Court")" ruling in 
Barnett v. Brown, 8 Vet. App. 1 (1995), the Board is 
obligated to address the issue of new and material evidence 
regardless of whether the RO based its determination on that 
issue.  




Accordingly, the Board will proceed with a determination of 
whether new and material evidence has been submitted to 
reopen the claims of entitlement to service connection for a 
heart disorder and for chronic obstructive pulmonary disease 
(claimed as bronchial asthma).

The issue of entitlement to an initial evaluation in excess 
of 10 percent for ulcer of the right forearm, status post 
split thickness skin graft due to nitrogen mustard accident 
is addressed in the remand portion of this decision.  


FINDINGS OF FACT

1.  The claims of entitlement to compensation benefits for 
sterility, a rash on the back and for an ulcer under the 
criteria of 38 U.S.C.A. § 1151 are supported by cognizable 
evidence showing that the claims are plausible or capable of 
substantiation.

2.  The RO denied the claim of entitlement to service 
connection for asthma when it issued an unappealed rating 
decision in November 1986.  

3.  The evidence submitted since the November 1986 
determination bears directly and substantially upon the issue 
at hand and by itself or in connection with the evidence 
previously of record, is so significant that it must be 
considered in order to fairly decide the merits of this 
claim.  

4.  The claim of entitlement to service connection for a lung 
disorder is supported by cognizable evidence showing that the 
claim is plausible or capable of substantiation.  



5.  The Board denied the claim of entitlement to service 
connection for a heart disorder and hypertension when it 
issued an October 1987 decision.  

6.  The evidence submitted since the October 1987 Board 
determination bears directly and substantially upon the issue 
at hand and by itself or in connection with the evidence 
previously of record, is so significant that it must be 
considered in order to fairly decide the merits of this 
claim.

7.  The claim of entitlement to service connection for a 
heart disorder is supported by cognizable evidence showing 
that the claim is plausible or capable of substantiation.  


CONCLUSIONS OF LAW

1.  The claims for compensation benefits for sterility, a 
rash on the back and for an ulcer pursuant to the criteria of 
38 U.S.C.A. § 1151 are well-grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

2.  Evidence submitted since the November 1986 rating 
decision wherein the RO denied the claim of entitlement to 
service connection for asthma is new and material, and the 
veteran's claim for that benefit has been reopened.  
38 U.S.C.A. §§ 5104, 5108, 7105 (West 1991);  38 C.F.R. 
§§ 3.104(a), 3.156(a), 20.1103 (1999).  

3.  The claim for service connection for a lung disorder is 
well-grounded.  38 U.S.C.A. § 5107(a) (West 1991).

4.  Evidence submitted since the October 1987 decision 
wherein the Board denied the claim of entitlement to service 
connection for a heart disorder and hypertension is new and 
material, and the veteran's claim for that benefit has been 
reopened.  38 U.S.C.A. §§ 5108, 7104 (West 1991 & Supp. 
1999);  38 C.F.R. §§ 3.156(a), 20.1100, 20.1105 (1999).

5.  The claim for service connection for a heart disorder is 
well-grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to compensation benefits 
for sterility, a rash on the back and an 
ulcer under the criteria of 38 U.S.C.A. § 
1151.

Factual Background

Review of the service medical records shows there were no 
complaints of, diagnosis of or treatment for any skin 
disorder, sterility or an ulcer during active duty.  

The veteran was hospitalized in January and April 1966.  
There were no pertinent findings on the hospitalization 
report.  

The veteran was hospitalized a third time in June 1966.  He 
was treated with nitrogen mustard for his Hodgkin's disease.  
It was noted that there was some minor infiltration in the 
second dose of nitrogen mustard which resulted in moderate 
edema, pain and swelling.  

A hospitalization record for September to November 1966 
included the notation that in July 1966, the veteran was 
receiving nitrogen mustard when a dose was infiltrated on his 
right forearm on the surface.  He experienced pain and 
swelling almost immediately.  He eventually developed an 
abscess in the area and skin sloughs.  

The report of a June 1968 VA examination is of record.  No 
pertinent diagnoses were made.

A November 1979 hospitalization record included a diagnosis 
of erythema annulare which was noted to be a dermatological 
condition associated with neoplasms.  

The veteran was hospitalized in October 1981 at a VA 
facility.  No pertinent abnormalities were noted.  

A VA examination was conducted in February 1984.  Physical 
examination of the skin revealed two lesions from one to one 
and one half inches across in size located on the right 
shoulder and center of the back.  The pertinent diagnoses 
were chronic erythema annulare centrifugum of an unknown 
cause.  

The veteran was hospitalized in May 1986.  He complained of a 
right scrotal mass and progressive impotence for the prior 
six to twelve months.  The pertinent diagnoses were right 
spermatocele and impotence.  

The transcript of a local RO hearing conducted in May 1987 is 
of record.  No pertinent testimony was provided regarding a 
skin disorder, sterility or an ulcer.  

VA outpatient treatment records have been associated with the 
claims file.  A biopsy conducted in October 1969 of a lesion 
located in the mid back revealed erythema annulare 
centrifugum.  A separate treatment record dated in October 
1969 included an impression of erythema annulare centrifugum.  
It was the doctor's opinion that this disorder did not 
represent an infiltration process but rather was a 
hypersensitivity type eruption related to Hodgkin's disease.  
In April 1979, it was noted that the veteran had developed a 
rash on his back and face in 1968 which was diagnosed as 
erythema annulare centrifugari.  

In December 1979, erythema annulare centrifugum was assessed.  
An August 1980 record included the notation the veteran had a 
nodular erythema on his back for a long time.  A chronic 
draining cyst on the lower back was biopsied in December 
1984.  The impression was epithelial inclusion cyst.  In May 
1986, the veteran reported that he had become progressively 
impotent for the preceding six months.  The impression was 
spermatocele and questionable impotence.  

A spermatocelectomy was conducted the same month.  In October 
1996, reactive erythema was assessed.  The doctor found the 
disorder to be annular (reactive) erythema and less likely to 
be erythema annulare centrifugum due to the long standing 
nature of the problem.  A biopsy of the skin lesion on the 
back was interpreted as revealing annular (reactive) 
erythema.  

The report of a July 1997 VA skin examination is of record.  
The veteran reported that in 1968 after an accidental 
extravasation and infiltration of nitrogen mustard in 1966, 
he developed a recurrent chronic rash on his back.  It was 
noted that the most recent diagnosis was erythema annulare 
centrifugum which appeared to be associated with the 
veteran's Hodgkin's disease.  

In April 1998, the veteran submitted several treatises 
related to nitrogen mustard.  Common side effects of nitrogen 
mustard were reported as severe nausea and vomiting and 
severe skin necrosis if extravasated.  Nitrogen mustard was 
identified as a vehicle of chemotherapy which generally 
speaking was noted to have potential to damage the heart, 
lung, kidney, bladder, etc.  Specifically, it was noted that 
nitrogen mustard therapy may contribute to the rapid 
development of amyloidosis.

The record of an October 1998 VA general medical examination 
is of record.  The veteran reported that he was hospitalized 
in April 1998 with diffuse gastrointestinal bleeding 
attributed to an aspirin induced gastric ulcer.  Physical 
examination revealed no scars or lesions with the exception 
of a scar from a skin graft over the flexor surface of the 
right forearm.  The examination diagnoses were hypertensive 
vascular disease, residual of strokes, chronic obstructive 
pulmonary disease, Hodgkin's disease in remission, residual 
of nitrogen mustard extravasation of the right forearm, 
history of paroxysmal fibrillation, and diverticulitis.  

The veteran testified before the undersigned member of the 
Board in August 1999.  He reported that a VA physician 
accidentally spilled nitrogen mustard on his arm while he was 
being treated for Hodgkin's disease.  He testified that he 
had holes in his stomach from taking aspirin.  

The veteran reported he was informed by a VA doctor that the 
rash on his back was the result of the nitrogen mustard 
treatment he received.  He was only receiving treatment from 
VA personnel.  When he requested VA personnel to put in 
writing their opinions that he had residuals of the nitrogen 
mustard treatment, they refused.  He testified that he did 
not have a written opinion from any physician linking the 
claimed disorders to exposure to nitrogen mustard.  

In September 1999, the veteran submitted an excerpt of a 
treatise on nitrogen mustard.  The document evidences the 
fact that use of nitrogen mustard has a potential risk to 
reproductive capacity.  

Criteria

A veteran claiming entitlement to VA benefits has the burden 
of submitting supporting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
plausible, that is, one which is meritorious on its own or 
capable of substantiation.  See 38 U.S.C.A. § 5107(a); Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990); see also Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  For the limited purpose 
of determining whether a claim is well-grounded, the 
supporting evidence is presumed to be true.  King v. Brown, 5 
Vet. App. 19, 21 (1993).

The Court has held that the basic elements of a well-grounded 
claim for service connection, and the type of evidence 
required to establish each element, are as follows:

(1) Competent evidence of current disability (medical 
diagnosis); Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992);

(2) Evidence of incurrence or aggravation of disease or 
injury in service (lay or medical evidence); Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991); Layno v. Brown, 6 Vet. 
App. 465 (1994);


(3) Evidence of a nexus between the in-service injury or 
disease and the current disability (Medical evidence or 
presumption that certain disabilities manifest within certain 
periods are related to service); Grottveit v. Brown, 5 Vet. 
App. 91, 93; Lathan v. Brown, 7 Vet. App. 359 (1995).

In Caluza v. Brown, 7 Vet. App. 498, 506 (1995), the Court 
reaffirmed these holdings, stating that in order for a claim 
to be well-grounded there must be competent evidence of 
current disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).

The quality and quantity of evidence required to meet the 
statutory burden for establishing a well-grounded claim 
depends on the issue presented by the claim. Where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is "plausible" or "possible" is required.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).

In Gardner v. Derwinski, 1 Vet. App. 584 (1991), aff'd sub 
nom. Gardner v. Brown, 5 F.3d. 1456 (Fed. Cir. 1993), aff'd, 
Brown v. Gardner, ___ U.S. ___, 115 S. Ct. 552 (1994), the 
Court invalidated the provisions of 38 C.F.R. § 3.358(c)(3) 
(1991).

The Court held that 38 C.F.R. § 3.358(c)(3) was inconsistent 
with the plain meaning of 38 U.S.C.A. § 1151 (formerly 38 
U.S.C. § 351), and that the regulation exceeded VA's 
authority.  VA appealed the Court's holding to the United 
States Court of Appeals for the Federal Circuit, Gardner v. 
Brown, 5 F.3d 1456 (Fed. Cir. 1993).  Subsequently, the 
Gardner decision was affirmed by the United States Court of 
Appeals for the Federal Circuit in Gardner v. Brown, 5 F.3d 
1456 (Fed. Cir. 1993), and was subsequently appealed to the 
United States Supreme Court.

On December 12, 1994, the Supreme Court issued its decision 
in Gardner, affirming the decisions of the Court and the 
Court of Appeals.  Brown v. Gardner, 115 S.Ct. 552 (1994).  
In its decision, the Supreme Court held that VA's 
interpretation of 38 U.S.C.A. § 1151 as encompassing only 
additional disability resulting from VA negligence or from 
accidents during treatment was unduly narrow.  The Supreme 
Court found that the statutory language of 38 U.S.C.A. § 1151 
simply required a causal connection between VA 
hospitalization and additional disability, and that there 
need be no identification of "fault" on the part of VA.  The 
Supreme Court further found that the then implementing 
regulation, 38 C.F.R. § 3.358(c)(3), was not consistent with 
the plain language of 38 U.S.C.A. § 1151 with respect to the 
regulation's inclusion of a fault or accident requirement.

However, the Supreme Court further held that not every 
"additional disability" was compensable.  The validity of the 
remainder of 38 C.F.R. § 3.358 was not questioned.  See 
Gardner, 115 S.Ct. 552, 556 n.3 (1994).  In that regard, the 
Supreme Court found that the statutory language of 38 
U.S.C.A. § 1151 simply required a causal connection between 
VA medical treatment and additional disability, but that not 
every additional disability is compensable.

Thereafter, the Secretary of VA sought an opinion from the 
Attorney General of the United States as to the full extent 
to which benefits were authorized under the Supreme Court's 
decision.

On January 26, 1995, the Chairman of the Board announced the 
lifting of the Board's stay on the adjudication of cases 
affected by Gardner involving claims for benefits under 38 
U.S.C.A. § 1151.

VA then promulgated an interim final rule, which provided for 
compensation under 38 U.S.C.A. § 1151, payable for additional 
disability resulting from VA medical or surgical treatment 
except for "necessary consequences" of such treatment, 
defined as consequences which were certain to result or were 
intended to result from the treatment.  60 Fed. Reg. 14,223 
(1995) (to be codified at 38 C.F.R. § 3.358).

On March 16, 1995, amended VA regulations were published to 
conform to the Supreme Court's decision.  Section (c)(3) of 
38 C.F.R. § 3.358 was amended to remove the "fault" 
requirement which was struck down by the Supreme Court.  
Currently, 38 C.F.R. § 3.358(a) provides that where it is 
determined that there is additional disability resulting from 
a disease or injury or an aggravation of an existing disease 
or injury experienced as a result of training, 
hospitalization, medical or surgical treatment, or 
examination, compensation will be payable for such additional 
disability.  38 C.F.R. § 3.358(a).

In determining that additional disability exists, the 
following considerations will govern: the veteran's physical 
condition immediately prior to the disease or injury on which 
the claim for compensation is based will be compared to the 
subsequent physical condition resulting from the disease or 
injury, each body part involved being considered separately.  
38 C.F.R. § 3.358(b).  As applied to medical or surgical 
treatment, the physical condition prior to the disease or 
injury will be the condition which the specific medical or 
surgical treatment was designed to relieve.  38 C.F.R. § 
3.358(b)(ii).  Further, 38 C.F.R. § 3.358(b)(2) provides that 
compensation will not be payable for the continuance or 
natural progress of disease or injuries.

In determining whether such additional disability resulted 
from a disease or injury or an aggravation of an existing 
disease or injury resulting from training, hospitalization, 
medical or surgical treatment or examination, the following 
consideration will apply: it will be necessary to show that 
the additional disability is actually the result of such 
disease or injury or an aggravation of an existing disease or 
injury and not merely coincidental therewith.  38 C.F.R. § 
3.358(c).

In addition, the mere fact that aggravation occurred will not 
suffice to make the additional disability compensable in the 
absence of proof that it resulted from disease or injury or 
an aggravation of an existing disease or injury resulting 
from training, hospitalization, medical or surgical 
treatments, or examination.  38 C.F.R. § 3.358(c)(2).

38 C.F.R. § 3.358(c)(3) now provides that compensation is not 
payable for the necessary consequences of medical or surgical 
treatment or examination properly administered with the 
express or implied consent of the veteran, or, in appropriate 
cases, the veteran's representative.  Necessary consequences 
are those which are certain to result from, or were intended 
to result from, the examination or medical or surgical 
treatment administered.  In addition, when the proximate 
cause of the injury experienced was the veteran's willful 
misconduct or failure to follow instructions, it will bar him 
from the receipt of compensation hereunder, except in the 
case of incompetent veterans.  38 C.F.R. § 3.358(c)(4).

In pertinent part, 38 U.S.C.A. § 1151 mandates that where any 
veteran shall have suffered an injury, or an aggravation of 
an injury, as the result of hospitalization, medical or 
surgical treatment . . . awarded under any of the laws 
administered by the Secretary of the VA, and not the result 
of such veteran's own willful misconduct, and such injury or 
aggravation results in additional disability to or the death 
of such veteran, disability or death compensation . . . shall 
be awarded in the same manner as if such disability, 
aggravation or death were service connected.

However, effective October 1, 1997, 38 U.S.C.A. § 1151, 
relating to benefits for persons disabled by treatment or 
vocational rehabilitation, was amended by Congress.  See 
section 422(a) of Pub. L. No. 104-204.

The purpose of the amendment is, in effect, to overrule the 
Supreme Court's decision in the Gardner case, which held that 
no showing of negligence is necessary for recovery under 
section 1151.  In pertinent part, § 1151 is amended as 
follows:

(a) Compensation under this chapter and dependency and 
indemnity compensation under chapter 13 of this title shall 
be awarded for a qualifying additional disability or a 
qualifying death of a veteran in the same manner as if such 
additional disability or death were service-connected.  For 
purposes of this section, a disability or death is a 
qualifying additional disability or qualifying death if the 
disability or death was not the result of the veteran's 
willful misconduct and


(1) the disability or death was caused by hospital care, 
medical or surgical treatment, or examination furnished the 
veteran under any law administered by the Secretary, either 
by a Department employee or in a Department facility as 
defined in section 1701(3)(A) of this title, and the 
proximate cause of the disability or death was

(A) carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination; or

(B) an event not reasonably foreseeable.

These amendments apply only to claims filed on or after the 
effective date of the statute, October 1, 1997.  The 
veteran's appeal was received in April 1998.  

Where an issue is factual in nature, e.g., whether an 
incident or injury occurred in service, competent lay 
testimony may constitute sufficient evidence to establish a 
well-grounded claim; however, if the determinative issue is 
one of medical etiology or a medical diagnosis, competent 
medical evidence must be submitted to make the claim well 
grounded.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  
A lay person is not competent to make a medical diagnosis or 
to relate a medical disorder to a specific cause.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, 
where the issue does not require medical expertise, lay 
testimony may be sufficient.  See Layno v. Brown, 6 Vet. App. 
465, 469 (1994).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).





When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the 
Claimant.  38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 
3.102, 4.3 (1999).


Whether the claims of entitlement to 
compensation benefits for sterility, a 
rash on the back and an ulcer under the 
criteria of  38 U.S.C.A. § 1151 are well 
grounded

Analysis

The Board finds the claims of entitlement to compensation 
benefits for sterility, a rash on the back and an ulcer under 
the criteria of 38 U.S.C.A. § 1151 to be well grounded.  

The veteran has alleged that he is sterile, has a chronic 
rash on his back and has an ulcer as a result of nitrogen 
mustard treatment he received at a VA facility.  He has 
submitted a treatise from Merck & Co, Inc. which is titled 
"Mustargen."  Included in the treatise was a statement that 
indicated that the gonads are susceptible to treatment with 
nitrogen mustard therapy which may result in azoospermia.  
Azoospermia is defined as an absence of living spermatozoa in 
the semen.  STEADMAN'S MEDICAL DICTIONARY (26th ed. 1995).  
The Board finds such treatise evidence, in conjunction with 
the evidence of record demonstrating that the veteran was 
treated with nitrogen mustard by VA and the current evidence 
suggesting the presence of sterility to be sufficient to well 
ground the veteran's claim.  

The veteran has also submitted a treatise which demonstrates 
that treatment by nitrogen mustard may result in amyloidosis.  
Amyloidosis is defined as an accumulation of amyloid in 
various body tissues, which, when advanced, engulfs and 
obliterates parenchymal cells and thus injures the affected 
organ.  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY (28th ed. 
1994).  The Board finds such treatise evidence, in 
conjunction with the evidence of record demonstrating that 
the veteran was treated with nitrogen mustard by VA and the 
current evidence demonstrating the presence of a rash on the 
back and a gastrointestinal disorder to be sufficient to well 
ground the veteran's claim.

As the Board has found the veteran's claim well grounded, it 
has determined that additional development is required in 
order to fulfill VA's duty to assist the veteran in pursuit 
of his claim.  Such additional development is addressed in 
the remand portion of this decision.  


II.  Whether new and material evidence 
has been submitted to reopen the claims 
of entitlement to service connection for 
a heart disorder and for bronchial 
asthma.  

Factual Background

The evidence which was of record at the time of the November 
1986 RO decision and the October 1987 Board decision which 
denied, respectively, service connection for asthma and for a 
heart condition with hypertension is set out below.  

The report of the service exit examination conducted in 
February 1954 included the notation that there were four to 
five extra systoles per minute.  No other abnormalities were 
noted. 

The veteran was hospitalized for twenty days in January 1966.  
Blood pressure at that time was reported as 128/84.  


A second hospitalization report dated in April 1966 included 
a blood pressure reading of 120/75.  Physical examination 
revealed no cardiomegaly or murmurs.  

The veteran was hospitalized a third time in June 1966.  
Blood pressure was 120/80.  Physical examination of the heart 
revealed a regular rhythm with a grade one to two systolic 
ejection murmur at the apex.  The veteran was treated with 
nitrogen mustard.  It was noted that there was some minor 
infiltration in the second dose of nitrogen mustard which 
resulted in moderate edema, pain and swelling.

A hospitalization record for September to November 1966 
included the notation that in July 1966, the veteran was 
receiving nitrogen mustard when a dose was infiltrated on the 
veteran's right forearm on the surface.  The veteran 
experienced pain and swelling almost immediately.  The 
veteran eventually developed an abscess in the area and skin 
sloughs.

The report of a June 1968 VA examination is of record.  No 
pertinent diagnoses were made.  

The report of an October 1981 VA hospitalization is of 
record.  Chronic obstructive pulmonary disease was noted.  
Chest pain was also reported.  Physical examination of the 
heart was normal.  The pertinent discharge diagnosis was 
history of chest pain.  

A VA examination was conducted in February 1984.  The 
pertinent diagnoses were atypical angina and occasional 
premature ventricular contractions and left atrial 
abnormality.  

VA outpatient treatment records dated in May 1984 are of 
record.  It was noted that the veteran had hypertension.  

A letter dated in September 1984 from H. D. J., M.D., is of 
record.  The doctor reported that the veteran had asthma, 
bronchitis, heart disease and high blood pressure.  A second 
letter from the doctor dated in October 1984 included the 
notation that he had been treating the veteran for 27 years.  
In the prior ten years, the veteran had hypertensive 
cardiovascular disease, chronic bronchitis with asthma and 
arteriosclerotic heart disease.  

By rating decision dated in November 1986, the RO denied 
service connection, in pertinent part, for heart disease and 
hypertension along with asthma.  The RO denied service 
connection for asthma as there was no evidence of a disorder 
during active duty.  The veteran was informed of the rating 
decision and of his procedural and appellate rights the same 
month.  He perfected his appeal of the denial of service 
connection for heart disease with hypertension.  He did not 
perfect his appeal of the November 1986 denial of service 
connection for asthma which became final in November 1987.  

The only additional evidence added after the November 1986 
rating decision but prior to the October 1987 Board decision 
was the transcript of a local RO hearing conducted in May 
1987.  The veteran testified that he first sought treatment 
for heart problems and hypertension in approximately 1957.  
At that time he had chest pain and a left arm problem.  He 
testified that he was hospitalized for heart problems at a VA 
facility in 1979.  

In October 1987, the Board denied, in pertinent part, service 
connection for organic heart disease with hypertension as the 
disorder was not incurred in or aggravated by service.  It 
was noted that organic heart disease with hypertension was 
first manifested many years after service and was not of 
service origin.  

The new evidence added to the record subsequent to the 
November 1986 rating decision wherein the RO denied service 
connection for bronchial asthma and the October 1987 decision 
wherein the Board denied service connection for heart disease 
with hypertension is set out below.  

VA outpatient treatment records have been associated with the 
claims file.  A March 1967 X-ray was interpreted as showing 
no evidence of active pulmonary or cardiac disease.  An X-ray 
taken in October 1972 was interpreted as normal.  Angina 
pectoris was noted in August 1978.  A cardiac catheterization 
report dated in November 1979 was interpreted as normal.  
Hypertension was included as an impression in July 1980.  An 
August 1980 record included chronic obstructive pulmonary 
disease as an assessment.  In January 1982, it was noted the 
veteran had angina which was probably secondary to Hodgkin's 
disease.  Hypertension was noted to be well controlled in 
October 1982.  Cardiac catheterization conducted in December 
1989 was interpreted as revealing no significant coronary 
artery disease.  In April 1990, an assessment of chest pain 
probably of gastrointestinal origin was made.  An October 
1996 chest X-ray was interpreted as normal.  

A hospitalization record dated in November 1979 included a 
discharge diagnosis of history of exertional angina and 
occasional premature ventricular contractions.  A separate 
record also dated in November 1979 included pertinent 
diagnoses of left sided chest pain suggestive of angina 
pectoris and hypertension.  

An October 1981 hospitalization report included the notation 
that the veteran had chronic obstructive pulmonary disease.  

A hospitalization record dated in November 1984 included the 
pertinent diagnoses of ischemic heart disease, hypertension, 
chronic obstructive pulmonary disease and history of 
palpitations.  It was reported that the hypertension had been 
present for at least six years.  

A December 1989 hospitalization record included a diagnosis 
of chest pain of non-cardiac origin and hypertension.  

In April 1998, the veteran submitted several treatises 
related to nitrogen mustard.  Common side effects of nitrogen 
mustard were reported as severe nausea and vomiting and 
severe skin necrosis if extravasated.  



A treatise from Merck & Co, Inc. which was titled 
"Trituration of Mustargen"  included a statement that 
nitrogen mustard therapy may contribute to extensive and 
rapid development of amyloidosis.  

The report of an October 1998 VA general medical examination 
is of record.  The pertinent diagnoses were hypertensive 
vascular disease and chronic obstructive pulmonary disease.  

The veteran testified before the undersigned member of the 
Board in August 1999.  He reported that a VA physician 
accidentally spilled nitrogen mustard on his arm while being 
treated for Hodgkin's disease.  He was only receiving 
treatment from VA personnel.  When he requested VA personnel 
to put in writing the findings that he had residuals of the 
nitrogen mustard treatment, they refused.  He testified that 
he did not have a written opinion from any physician which 
linked any of the veteran's claimed disorders to exposure to 
nitrogen mustard.  


Criteria

In order to obtain service connection, there must be both 
evidence of a disease or injury that was incurred in or 
aggravated by service, and a present disability which is 
attributable to such disease or injury.  38 U.S.C.A. § 1131 
(West 1991); 38 C.F.R. § 3.303 (1999).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).

In pertinent part 38 U.S.C.A. § 1151 provides as follows:

(a) Compensation under this chapter and dependency and 
indemnity compensation under chapter 13 of this title shall 
be awarded for a qualifying additional disability or a 
qualifying death of a veteran in the same manner as if such 
additional disability or death were service-connected.  For 
purposes of this section, a disability or death is a 
qualifying additional disability or qualifying death if the 
disability or death was not the result of the veteran's 
willful misconduct and

(1) the disability or death was caused by hospital care, 
medical or surgical treatment, or examination furnished the 
veteran under any law administered by the Secretary, either 
by a Department employee or in a Department facility as 
defined in section 1701(3)(A) of this title, and the 
proximate cause of the disability or death was

(A) carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination; or

(B) an event not reasonably foreseeable.

These amendments apply only to claims filed on or after the 
effective date of the statute, October 1, 1997.  The 
veteran's claim was received in April 1998.  

If no notice of disagreement is filed within the prescribed 
period, the action or determination shall become final and 
the claim will not thereafter be reopened or allowed, except 
as otherwise provided by regulation.  38 U.S.C.A. § 7105(c) 
(West 1991); 38 C.F.R. § 20.1103 (1999).

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification in accordance with 38 U.S.C.A. 
§ 5104.  (West 1991).  

A final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except as provided in § 3.105 of 
this part.  38 C.F.R. § 3.104(a).

The Board does not have jurisdiction to consider a previously 
adjudicated claim unless new and material evidence is 
presented.  Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 
1996).  

When new and material evidence has not been submitted in a 
previously denied claim "[f]urther analysis...is neither 
required, nor permitted."  Butler v. Brown, 9 Vet. App. 167, 
171 (1996) (finding in a case where new and material evidence 
had not been submitted that the Board's analysis of whether 
the claims were well grounded constituted a legal nullity).  

Thus, the well groundedness requirement does not apply with 
regard to reopening disallowed claims and revising prior 
final determinations.  Jones v. Brown, 7 Vet. App. 134 
(1994).

The regulations define new and material evidence as follows:

New and material evidence means evidence 
not previously submitted to agency 
decision makers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (1999).

New evidence is evidence which (1) was not in the record at 
the time of the final disallowance of the claim, and (2) is 
not merely cumulative of other evidence in the record.  Smith 
v. West, 12 Vet. App. 312 (1999); Evans v. Brown, 9 Vet. 
App. 273, 283 (1996).


New evidence is considered to be material where such evidence 
provides a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its decision.  Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 
1998).

The Board notes that the U.S. Court of Appeals for the 
Federal Circuit recently ruled that the Court erred in 
adopting the test articulated in Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991).  Hodge v. West, 155 F.3d 1356  (Fed. 
Cir. 1998).  

In Colvin, the Court adopted the following rule with respect 
to the evidence that would justify reopening a claim on the 
basis of new and material evidence, "there must be a 
reasonable possibility that the new evidence, when viewed in 
the context of all the evidence, both new and old, would 
change the outcome."  Colvin, 1 Vet. App. at 174.  In light 
of the holding in Hodge, the Board will analyze the evidence 
submitted in the case at hand according to the standard 
articulated in 38 C.F.R. § 3.156(a).  

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim as 
in this case dealing with claims for service connection.  
Evans v. Brown, 9 Vet. App. 273, 284, (1996) (citing Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 F.3d 604 
(Fed. Cir. 1996) (table)).  Rather, it is the specified bases 
for the final disallowance that must be considered in 
determining whether the newly submitted evidence is 
probative.  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  





With regard to petitions to reopen previously and finally 
denied claims, the Board must conduct a three-step analysis.  
Elkins v. West, 12 Vet. App. 209 (1999);  Winters v. West, 12 
Vet. App. 203 (1999).  First, the Board must determine 
whether the evidence presented or secured since the prior 
final denial of the claim is "new and material."  Colvin v. 
Derwinski, 1 Vet. App. 171, 174 (1991).  

If new and material evidence is presented or secured with 
respect to a claim that has been finally denied, the claim 
will be reopened, and the Board will determine, based on all 
the evidence of record in support of the claim, and presuming 
the credibility thereof, whether the claim is well-grounded 
pursuant to 38 U.S.C.A. § 5107(a).  

If the claim is well-grounded, the case will be decided on 
the merits, but only after the Board has determined that VA's 
duty to assist under 38 U.S.C.A. § 5107 has been fulfilled.  
The Court noted in Elkins and Winters that by the ruling in 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), the Federal 
Circuit Court "effectively decoupled" the determinations of 
new and material evidence and well-groundedness.  

Thus, if the Board determines that additionally submitted 
evidence is "new and material," it must reopen the claim 
and perform the second and third steps in the three-step 
analysis, evaluating the claim for well-groundedness in view 
of all the evidence, both new and old, and, if appropriate, 
evaluating the claim on the merits.  See Elkins,  12 Vet. 
App. 209 (1999) and Winters v. West, 12 Vet. App. 203 (1999).   

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such doubt shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. § 3.102, 4.3 
(1999).


Analysis
New & Material Evidence-Lung Disorder

The veteran seeks to reopen his claim for service connection 
for a lung disorder which the RO denied in November 1986.  
The claim was denied at that time as there was no evidence of 
record demonstrating the presence of asthma during the 
veteran's period of active duty.  

The Board finds that new and material evidence has been 
submitted to reopen the claim of entitlement to service 
connection for a lung disorder.  The veteran has submitted a 
treatise which demonstrates that treatment by nitrogen 
mustard may result in amyloidosis.  Amyloidosis is defined as 
an accumulation of amyloid in various body tissues, which, 
when advanced, engulfs and obliterates parenchymal cells and 
thus injures the affected organ. DORLAND'S ILLUSTRATED 
MEDICAL DICTIONARY (28th ed. 1994).  

The Board finds this treatise information provides a 
potential link between the currently existing lung disorder 
and the veteran's treatment with nitrogen mustard by VA.  The 
Board finds it plausible that the veteran's treatment with 
the nitrogen mustard in 1966 resulted in damage to the 
veteran's lungs as a result of amyloidosis.  As such, the 
Board finds the veteran has submitted new and material 
evidence to reopen the claim of entitlement to service 
connection for a lung disorder. 

There is of record additional evidence not previously 
submitted which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of this 
claim.  

Whether the claim of entitlement to 
service connection for a lung disorder is 
well grounded

Analysis 

The Board finds the claim of entitlement to service 
connection for a lung disorder is well grounded.  There is 
evidence of record that the veteran was treated by VA with 
nitrogen mustard in 1966.  There is current evidence that the 
veteran has a lung disorder.  Finally, there is a potential 
link between the nitrogen mustard treatment in 1966 by VA 
with the current disorder via the medical information 
included in the treatises submitted by the veteran.  The 
Board finds it plausible upon review of all the evidence of 
record that the veteran may have a lung disorder as a result 
of VA treatment rendered in 1966.  

New and Material Evidence-Heart Disorder

The veteran seeks to reopen his claim for service connection 
for a heart disorder which the Board denied in October 1987.  
The claim was denied at that time as there was no evidence of 
record demonstrating the presence of a heart disorder during 
the veteran's period of active duty or for many years after.  

The Board finds that new and material evidence has been 
submitted to reopen the claim of entitlement to service 
connection for a heart disorder.  The veteran has submitted a 
treatise which demonstrates that treatment by nitrogen 
mustard may result in amyloidosis.  Amyloidosis is defined as 
an accumulation of amyloid in various body tissues, which, 
when advanced, engulfs and obliterates parenchymal cells and 
thus injures the affected organ.  DORLAND'S ILLUSTRATED 
MEDICAL DICTIONARY (28th ed. 1994).  

The Board finds this treatise information provides a 
potential link between currently existing heart disorder and 
the veteran's treatment with nitrogen mustard by VA.  

The Board finds it plausible that the veteran's treatment 
with the nitrogen mustard in 1966 resulted in damage to the 
veteran's heart as a result of amyloidosis.  As such, the 
Board finds the veteran has submitted new and material 
evidence to reopen the claim of entitlement to service 
connection for a heart disorder. 

There is of record additional evidence not previously 
submitted which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of this 
claim.  


Whether the claim of entitlement to 
service connection for a heart disorder 
is well grounded

The Board finds the claim of entitlement to service 
connection for a heart disorder is well grounded.  There is 
evidence of record that the veteran was treated by VA with 
nitrogen mustard in 1966.  There is current evidence that the 
veteran has a heart disorder.  Finally, there is a potential 
link between the nitrogen mustard treatment in 1966 by VA 
with the current disorder via the medical information 
included in the treatises submitted by the veteran.  The 
Board finds it plausible upon review of all the evidence of 
record that the veteran may have a heart disorder as a result 
of VA treatment rendered in 1966.  


ORDER

The veteran's claims of entitlement to compensation benefits 
for sterility, a rash on the back and for an ulcer pursuant 
to the criteria of 38 U.S.C.A. § 1151 are well grounded.  To 
that extent only, the appeal is allowed.

The veteran having submitted new and material evidence to 
reopen the claims of entitlement to service connection for a 
lung disorder and a heart disorder, the appeal is granted to 
this extent.

The claims of entitlement to service connection for a lung 
disorder and a heart disorder are well grounded.    


REMAND

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

As the Board has found the claims of entitlement to 
compensation for sterility, a rash on the back and for an 
ulcer pursuant to the criteria of 38 U.S.C.A. § 1151 to be 
well grounded, and as the Board has further determined that 
new and material evidence was submitted to reopen the claims 
of entitlement to service connection for a lung disorder and 
for a heart disorder, which claims were also found to be well 
grounded, VA has a duty to assist the veteran in development 
of his claims.  

The Board notes the veteran's theory of entitlement to 
service connection for the above referenced disorders is 
based on nitrogen mustard treatment he received at a VA 
facility in 1966 pursuant to the criteria included in 
38 U.S.C.A. § 1151.  There is treatise information of record 
which shows a potential link between the claimed disorders 
and the nitrogen mustard treatment.  

The treatise information, however, was not specific to the 
veteran and was not based on a review of the veteran's 
medical records.  The Board finds opinions are required from 
medical professionals to determine if, in fact, the veteran's 
currently claimed disorders are linked in any way to 
treatment received at a VA facility as alleged by the 
veteran.  

The veteran has claimed entitlement to an initial evaluation 
in excess of 10 percent for an ulcer of the right forearm, 
status post split thickness skin graft due to nitrogen 
mustard accident.  

Upon review of the record, the Board concludes that the 
veteran's claim for an increased evaluation for an ulcer of 
the right forearm, status post split thickness skin graft due 
to nitrogen mustard accident is well-grounded within the 
meaning of 38 U.S.C.A. § 5107(a).  

When a claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of a rating for that disability, the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  

The veteran testified before the undersigned member of the 
Board in August 1999 that he currently experiences pain and 
weakness in his right arm as a result of his service-
connected disability.  He also reports that the right hand 
shakes upon use.  The Board notes the most recent VA 
examination of the right arm was conducted in October 1998.  

The examiner provided commentary on the skin of the right 
arm.  He did not, however, report on either the presence or 
absence of weakness in the right arm attributable to the 
service-connected disability.  The examiner noted the veteran 
had had three strokes between 1984 and 1985 which affected 
the right side of the veteran's face and also his right arm.  

It is not apparent from the report of the October 1998 VA 
examination as to whether the veteran currently experiences 
any weakness in his right arm as a result of his service-
connected disability as he alleged or, if such weakness is 
present, whether it is attributable to the service-connected 
disability or to the three strokes the veteran had.  

The Court has held that the duty to assist the veteran in 
obtaining and developing facts and evidence to support his 
claim includes obtaining pertinent outstanding medical 
records as well as adequate VA examinations.  Littke v. 
Derwinski, l Vet. App. 90 (l990).  This duty includes an 
examination by a specialist when needed.  Hyder v. Derwinski, 
l Vet. App. 221 (l99l).

In light of the above discussion, it is the opinion of the 
Board that contemporaneous and comprehensive VA examinations 
would be of assistance to the Board in clarifying the nature 
and extent of severity of the appellant's service connected 
disability, and those disorders for which he is seeking 
compensation, would be instructive with regard to the 
appropriate disposition of the issues submitted for appellate 
consideration.  Littke v. Derwinski, 1 Vet. App. 90 (1990).  

Accordingly, this case is REMANDED for further development:

1.  The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all health 
care providers, VA and non-VA, inpatient and 
outpatient, who may possess additional 
records pertinent to the outstanding claims.  
After obtaining any necessary authorization 
or medical releases, the RO should request 
and associate with the claims file legible 
copies of the veteran's complete treatment 
reports from all sources identified whose 
records have not previously been secured.  
Regardless of the response from the veteran, 
the RO should secure all outstanding VA 
treatment records. 



2.  The RO should arrange for a VA orthopedic 
examination of the veteran by an orthopedic 
surgeon or other appropriate specialist in 
order to determine the nature and extent of 
severity of the service-connected right arm 
disability.  Any further indicated special 
studies should be conducted.  

The claims file and a separate copy of this 
remand must be made available to and reviewed 
by the examiner prior and pursuant to 
conduction and completion of the examination 
and the examination report must be annotated 
in this regard.  

The examiner must record pertinent medical 
complaints, symptoms, and clinical findings.  
The examiner must determine if the veteran 
currently has loss of strength in his right 
arm which is attributable to the service-
connected disability.  The examiner is also 
requested to comment upon whether or not 
there are any other medical or other problems 
(including specifically a stroke) that have 
an impact on the functional capacity of the 
service connected disability, and if such 
overlap exists, the degree to which the non-
service connected problem creates functional 
impairment that may be dissociated from the 
impairment caused by the service connected 
disability.  If the functional impairment 
created by the non-service connected problem 
cannot be dissociated, the examiner should so 
indicate.  

All opinions expressed must be accompanied by 
a complete rationale.





3.  The RO should arrange for the veteran to 
be examined by a suitably qualified board of 
specialists in order to determine the nature 
and etiology any of sterility, rash on the 
back, ulcer, lung disorder or heart disorder 
found to be present.  Any further indicated 
special studies should be conducted.  The 
claims file and a separate copy of this 
remand must be made available to and reviewed 
by the examiners  prior and pursuant to 
conduction and completion of the examinations 
and the examination reports must be annotated 
in this regard.  If any of the above 
referenced disorders are found to be present, 
the examiners must answer, with respect to 
the disorders found on examination, the 
following inquiries:

(a) was (were) the disorder(s) proximately 
caused by hospital care, medical or surgical 
treatment, or examination furnished by VA;

(b) is there evidence of carelessness, 
negligence, lack of proper skills, error in 
judgment, or similar instance of fault on the 
part of VA in furnishing the hospital care, 
medical or surgical treatment or examination 
which resulted in the disorder(s); or

(c) was the event not reasonably foreseeable?  

Any opinions expressed must be accompanied by 
a complete rationale.


4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination reports and 
required opinions to ensure that they are 
responsive to and in complete compliance with 
the directives of this remand and if they are 
not, the RO should implement corrective 
procedures.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

5.  After undertaking any development deemed 
essential in addition to that specified 
above, the RO should readjudicate the issues 
of entitlement to compensation benefits for 
sterility, a rash on the back, and ulcer 
pursuant to the criteria of 38 U.S.C.A. 
§ 1151; service connection for lung and heart 
disorders on a de novo basis to include 
pursuant to the criteria of 38 U.S.C.A. 
§ 1151, and entitlement to an initial 
evaluation in excess of 10 percent for an 
ulcer of the right forearm, status post split 
thickness skin graft due to nitrogen mustard 
accident with documentation of the 
applicability of Fenderson v. West, 12 Vet. 
App. 119, 126 (1999), and 38 C.F.R. 
§ 3.321(b)(1) (1999).  

If the benefits sought on appeal are not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the veteran until he is notified by the RO.


		
	RONALD R. BOSCH 
	Member, Board of Veterans' Appeals







